Title: VIII. Governor of the Northwest Territory to the Secretary of State, 11 February 1791
From: St. Clair, Arthur
To: Jefferson, Thomas


            
              Sir
              Philadelphia February 11th. 1791
            
            I beg leave to present the enclosed report of my proceedings in the country on the Mississippi in the course of the last year, and to request that you will please to lay it before the President of the United States. A part, if not the whole of them, has no doubt been transmitted by the secretary of the territory from time to time; but as I was directed to report them to Congress, they are now collected into one view. I am sensible Sir, that it may have been expected to have been done earlier, but the situation I have been in ever since last June during which time I have been obliged to travel near upon five thousand miles, either upon horseback, or in an open boat and separated from my papers prevented it.—I have the honor to be with great respect Sir, Your most obedient servant
            
              Ar. St. Clair
            
          